Case 4:20-cv-11991-MFL-APP ECF No. 51 filed 08/13/20       PageID.553    Page 1 of 13




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

SHANE ANDERS,

      Plaintiff,                                    Case No. 20-cv-11991
                                                    Hon. Matthew F. Leitman
v.

JOCELYN BENSON et al.,

     Defendants.
__________________________________________________________________/

    ORDER DENYING PLAINTIFF’S MOTION FOR A TEMPORARY
  RESTRAINING ORDER OR PRELIMINARY INJUNCTION (ECF No. 5)

      Plaintiff Shane Anders is running for the office of Wayne County Prosecutor.

At the same time he seeks that office, he wishes to distribute to residents of Wayne

County certain pamphlets, flyers, and other documents that are critical of Defendants

Kym Worthy (the Wayne County Prosecutor and presumptive Democratic Party

nominee for Wayne County Prosecutor) and Judge Timothy Kenny (a Judge on the

Wayne County Circuit Court who recently ruled in favor of Prosecutor Worthy in a

lawsuit challenging her right to appear on the primary election ballot). Anders wants

to communicate his written criticisms of Prosecutor Worthy and Judge Kenny

anonymously because he fears that if he attaches his name to them, Worthy, Kenny,

and/or others may retaliate against him and his businesses. But a Michigan statute,

Mich. Comp. Laws § 169.247(1) (the “Disclosure Statute”), requires candidates for


                                         1
Case 4:20-cv-11991-MFL-APP ECF No. 51 filed 08/13/20         PageID.554   Page 2 of 13




office to identify “the name and address of the person paying” for a “billboard,

placard, poster, pamphlet, or other printed matter having reference to … an election

[or a] candidate.” In this action, Anders alleges that the Disclosure Statute violates

the First Amendment on its face and as applied to him.

      Now pending before the Court is Anders’ motion for a temporary restraining

order and/or a preliminary injunction. (See Mot., ECF No. 5.) In the motion, Anders

asks the Court to grant him the relief he seeks in Count I of his Amended Complaint.

(See id.) In that Count, Anders seeks, among other things, an order enjoining

Defendants Jocelyn Benson (the Michigan Secretary of State) and Cathy M. Garrett

(the Wayne County Clerk) “from enforcing” the Disclosure Statute against him.

(Sec. Am. Compl., ECF No. 48, PageID.522.)

      As explained below, Anders has not shown a strong likelihood of success on

his First Amendment claim and he has not otherwise shown that he is entitled to

preliminary injunctive relief.   The Court therefore DENIES his motion for a

temporary restraining order and/or preliminary injunction.

                                          I

      Anders is a resident of and registered voter in Wayne County, Michigan. (See

Anders Am. Aff. at ¶2, ECF No. 37, PageID.432.) On July 23, 2020, Anders filed

“a declaration of intent with the Wayne County Clerk to run as a write-in candidate

in the August 4, 2020 primary for the Republican Party for the office of Prosecuting


                                          2
Case 4:20-cv-11991-MFL-APP ECF No. 51 filed 08/13/20         PageID.555     Page 3 of 13




Attorney for the County of Wayne.” (Id. at ¶3, PageID.433.) Anders voted in the

August 4, 2020 primary and “properly wrote [his] name in as a write-in candidate

for the Republican Party for the office of prosecuting attorney for Wayne County.”

(Id. at ¶¶ 5-6, PageID.433.)

      Anders says that now that he has “officially filed to run as a write-in candidate

… [he] desires to immediately print and distribute literature that is very critical of

Defendants Worthy and Kenny” in relation to the forthcoming November 3, 2020,

general election. (Id. at ¶¶ 7, 15, PageID.433, 435.) Prosecutor Worthy is the current

Wayne County Prosecutor and is the presumptive Democratic nominee for that

office in the 2020 general election; Judge Kenny is a judge on the Wayne County

Circuit Court. Among other things, the literature that Anders wants to send out will

“detail[]” Prosecutor Worthy and Judge Kenny’s “alleged misconduct and violations

of the law.” (Id. at ¶8, PageID.434.) The literature will also criticize “Judge Kenny’s

rulings in election-related matters” – including those in which he ruled in favor of

Prosecutor Worthy. (Id. at ¶12, PageID.434.)

      “Because [Anders] fears that [he] will be retaliated against by [] Defendants

Worthy and Kenny, and their supporters, [he] would like to anonymously print and

distribute the campaign literature” described above. (Id. at ¶13, PageID.435.) But

Anders has not yet sent out the literature because it is his understanding that it is “a

crime for a person like [him] to print and distribute anonymous campaign literature.”


                                           3
Case 4:20-cv-11991-MFL-APP ECF No. 51 filed 08/13/20           PageID.556    Page 4 of 13




(Id. at ¶18, PageID.436, citing Mich. Comp. Laws § 169.247(6).) And he is “fearful

that Defendants Worthy and Kenny would cause [him] to be prosecuted under [the

Disclosure Statute] if [he] proceed[s] with printing and distributing the “anonymous

campaign literature.” (Id. at ¶20, PageID.436.) Anders also says that Defendants

Benson and Garrett “have the statutory duty to enforce” the Disclosure Statute and

that neither Defendant has “indicated that they would not enforce” the statute against

him if he were to anonymously send out campaign literature critical of Prosecutor

Worthy and Judge Kenny. (Id. at ¶23, PageID.437.)

                                           II

      On July 26, 2020, Anders filed a multi-count Complaint in this Court against

several Defendants. (See Compl., ECF No. 1.) Anders thereafter filed two Amended

Complaints. (See First Am. Compl., ECF No. 34.; Sec. Am. Compl., ECF No. 48.)

Relevant here, in Count I of the Second Amended Complaint, Anders claims that the

Disclosure Statute “is unconstitutional, on its face and as applied, for it violates [his]

First Amendment right to print and distribute anonymous campaign literature.” (Id.,

PageID.516.) He seeks, among other things, (1) a declaration from this Court that

the Disclosure Statute is unconstitutional and (2) an order “enjoining [Defendants

Benson and Garrett] from enforcing [that statute].” (Id., PageID.522.)

      On July 27, 2020, Anders filed an emergency motion for a temporary

restraining order and/or a preliminary injunction arising out of his First Amendment


                                            4
Case 4:20-cv-11991-MFL-APP ECF No. 51 filed 08/13/20        PageID.557    Page 5 of 13




claim. (See Mot., ECF No. 5.) In the motion, Anders seeks to prohibit Defendants

Anderson and Benson from enforcing the Disclosure Statute against him. (See id.)

      The Court set an expedited briefing schedule on Anders’ motion (see Order,

ECF No. 27), and it held a video hearing on the motion on August 11, 2020.

                                         III

      A preliminary injunction “is an extraordinary and drastic remedy.” S. Glazer’s

Distribs. of Ohio v. Great Lakes Brewing Co., 860 F.3d 844, 849 (6th Cir. 2017)

(quoting Munaf v. Geren, 553 U.S. 674, 689–90 (2008)). Although the movant “is

not required to prove his case in full at a preliminary injunction hearing,” Certified

Restoration Dry Cleaning Network, L.L.C. v. Tenke Corp., 511 F.3d 535, 542 (6th

Cir. 2007), a preliminary injunction should not “be granted lightly.” S. Glazer’s, 860

F.3d at 849.

      A district court balances four factors when considering a motion for a

preliminary injunction or a temporary restraining order: “(1) whether the movant has

a strong likelihood of success on the merits; (2) whether the movant would suffer

irreparable injury absent the injunction; (3) whether the injunction would cause

substantial harm to others; and (4) whether the public interest would be served by

the issuance of an injunction.” Id. (quotations omitted). The last two factors “merge

when the Government is the opposing party.’” Nken v. Holder, 556 U.S. 418, 435

(2009).


                                          5
Case 4:20-cv-11991-MFL-APP ECF No. 51 filed 08/13/20         PageID.558      Page 6 of 13




      “[T]hese are factors to be balanced, not prerequisites to be met.” Id. “[N]o

one factor is controlling.” Gonzales v. Nat’l Bd. of Med. Exam’rs, 225 F.3d 620, 625

(6th Cir. 2000). “When evaluating these factors for an alleged constitutional

violation, the likelihood of success on the merits often will be the determinative

factor.” Thompson v. DeWine, --- F.3d ---, 2020 WL 2702483, at *2 (6th Cir. May

26, 2020) (internal quotation marks omitted). See also Bays v. City of Fairborn, 668

F.3d 814, 819 (6th Cir. 2012) (recognizing that in First Amendment cases, “the

crucial inquiry is usually whether the plaintiff has demonstrated a likelihood of

succeed on the merits”).

                                          IV

      The Court begins with the likelihood of success factor. Anders has not shown

that he has a strong likelihood of success on the merits of his First Amendment claim.

This factor therefore weighs heavily against granting him preliminary relief.

                                          A

      As described above, in Anders’ Second Amended Complaint and motion, he

challenges the constitutionality of the Disclosure Statute. That statute provides that:

             Except as otherwise provided in this subsection and
             subject to subsections (3) and (4), a billboard, placard,
             poster, pamphlet, or other printed matter having reference
             to an election, a candidate, or a ballot question, shall bear
             upon it an identification that contains the name and
             address of the person paying for the matter. Except as
             otherwise provided in this subsection and subsection (5)
             and subject to subsections (3) and (4), if the printed matter
                                          6
Case 4:20-cv-11991-MFL-APP ECF No. 51 filed 08/13/20        PageID.559      Page 7 of 13




             relating to a candidate is an independent expenditure that
             is not authorized in writing by the candidate committee of
             that candidate, in addition to the identification required
             under this subsection, the printed matter shall contain the
             following disclaimer: “Not authorized by any candidate
             committee”. An individual other than a candidate is not
             subject to this subsection if the individual is acting
             independently and not acting as an agent for a candidate
             or any committee. This subsection does not apply to
             communications between a separate segregated fund
             established under section 551 and individuals who can be
             solicited for contributions to that separate segregated fund
             under section 55.

Mich. Comp. Laws § 169.247(1). “A person who knowingly violates this section is

guilty of a misdemeanor punishable by a fine of not more than $1,000.00, or

imprisonment for not more than 93 days, or both.” Mich. Comp. Laws § 169.247(6).

                                            B

      Anders has not made a strong showing that the Disclosure Statute is

unconstitutional on its face. His facial attack on the statute rests almost entirely on

the Sixth Circuit’s statement that “[a]s a general matter, anonymous political speech

is protected by the First Amendment.” (Mot., ECF No. 5, PageID.135, quoting

McGlone v. Bell, 681 F.3d 718, 734 (6th Cir. 2012)). From this statement, he leaps

to the conclusion that candidates for public office like him have a clear First

Amendment right to distribute anonymous literature about their opponents and other

public figures connected to the election.




                                            7
Case 4:20-cv-11991-MFL-APP ECF No. 51 filed 08/13/20        PageID.560    Page 8 of 13




      But the Sixth Circuit’s statement was a qualified one. That court recognized

that anonymous political speech is “general[ly]” – but not always – protected by the

First Amendment. And the Supreme Court has suggested that the First Amendment

does not prohibit all disclosure requirements on campaign related communications.

See, e.g., Citizens United v. FEC, 558 U.S. 310, 366 (noting that “[d]isclaimer and

disclosure requirements may burden the ability to speak, but they ‘impose no ceiling

on campaign-related activities’…and ‘do not prevent anyone from speaking’” and

that “[i]dentification of the source of advertising may be required as a means of

disclosure, so that the people will be able to evaluate the arguments to which they

are being subjected”). Moreover, there appears to be a line of decisions from the

Sixth Circuit acknowledging the validity of at least some limitations on election-

related anonymous speech.      For instance, the Sixth Circuit has rejected First

Amendment facial challenges to statutes requiring the disclosure of the identity

and/or financier of political advertisements and pamphlets. See, e.g., Kentucky Right

to Life v. Terry, 108 F.3d 637, 641-42, 648 (6th Cir. 1997) (rejecting First

Amendment facial challenge to Kentucky statute that “required identification of the

sponsor on each paid political advertisement” and holding that disclosure

requirement did not “violate[] plaintiffs’ First Amendment right to anonymously

publish their political views”); Gable v. Patton, 142 F.3d 940, 945-46 (6th Cir. 1998)

(rejecting First Amendment facial challenge to Kentucky law that “requires that


                                          8
Case 4:20-cv-11991-MFL-APP ECF No. 51 filed 08/13/20           PageID.561    Page 9 of 13




advertisements supporting a particular candidate contain identification of the

sponsor” of that advertisement). Likewise, the Seventh Circuit has opined that if a

disclosure statute “merely forbids the candidate and his organization to create the

impression that independent voices support him or oppose his opponent, when in

fact the voices are those of the candidate himself, playing ventriloquist,” then such

a statute “is a straightforward antifraud statute unlikely to present serious

constitutional problems.” Majors v. Abell, 317 F.3d 719, 723 (7th Cir. 2003). See

also Majors v. Abell, 361 F.3d 349 (7th Cir. 2004) (upholding Indiana law “requiring

that political advertising that ‘expressly advocat[es] the election or defeat of a clearly

identified candidate’ contain ‘a disclaimer that appears and is presented in a clear

and conspicuous manner to give the reader or observer adequate notice of the identity

of persons who paid for ... the communication’”).

      Anders has not made any effort to reconcile his facial challenge to the

Disclosure Statute with the line of cases described above.             Indeed, although

Secretary Benson cited Kentucky Right to Life and Citizens United in her response

to Anders’ motion (see Sec. Benson Resp. Br., ECF No. 33, PageID.331-333),

Anders simply ignored them. Given Anders’ failure to address the case law that

appears to be most on point – to say nothing of his failure to show how his facial

challenge may succeed under that body of case law – Anders has failed to show a

strong likelihood of success on his facial challenge to the Disclosure Statute.


                                            9
Case 4:20-cv-11991-MFL-APP ECF No. 51 filed 08/13/20         PageID.562     Page 10 of 13




                                            C

       Anders has also failed to show a strong likelihood of success on his “as

 applied” challenge to the Disclosure Statute. In Citizens United, supra, the Supreme

 Court suggested that a campaign disclosure requirement may be unconstitutional as

 applied to a particular speaker “if there were a reasonable probability that the

 [speaker] would face threats, harassment, or reprisals if [the speaker’s] name[] w[as]

 disclosed.” Citizens United, 558 U.S. at 370. But Anders has not identified or

 presented any evidence that he would suffer threats, harassment, or reprisals if forced

 to identify himself on the materials he wishes to distribute. In his affidavit submitted

 in support of his motion, Anders says only that he subjectively “fear[s]” retaliation

 for his criticisms of Prosecutor Worthy and Judge Kenny. (Anders Am. Aff. at ¶16,

 ECF No. 37, PageID.435. See also id. at ¶¶ 13, 20, PageID.435-436.) At the hearing

 on Anders’ motion, the Court gave his counsel another opportunity to identify actual

 evidence that Anders faced a meaningful prospect of retaliation for criticizing

 Prosecutor Worthy and Judge Kenny, and counsel could not do so. Instead, he

 merely repeated and highlighted Anders’ purely subjective fears of retaliation.

 Simply put, Anders’ generalized and subjective “fear” of retaliation – unsupported

 by any evidence – is insufficient to establish a “reasonable probability” that Anders

 will face retaliation. Id. For that reason (and because, as explained above, Anders

 has not even attempted to address the most relevant line of cases), Anders has failed


                                           10
Case 4:20-cv-11991-MFL-APP ECF No. 51 filed 08/13/20         PageID.563    Page 11 of 13




 to show a strong likelihood that he will prevail on his as-applied challenge to the

 Disclosure Statute.

                                           D

       Less than fifteen minutes before the hearing on Anders’ motion, Anders filed

 an emergency supplemental brief in which he raised a puzzling and contradictory

 new argument. (See Supp. Br., ECF No. 46.) In that brief, Anders contended that

 the Disclosure Statute does not apply to him at this time because (1) as a technical

 matter, he is not yet a “candidate” for Wayne County Prosecutor and (2) the

 Disclosure Statute applies only to materials distributed by a “candidate” or someone

 working in concert with a “candidate.” (Id., PageID.493-494.)

       This argument directly conflicts with Anders’ prior identification of himself

 as a “candidate”1 and with his prior insistence that the Disclosure Statute applies to

 him for that exact reason.2 Moreover, this argument – if correct – eviscerates the

 basis for Anders’ First Amendment challenge to the Disclosure Statute. If that



 1
  See, e.g., Mot., ECF No. 5, PageID.127 (“Plaintiff Anders was the only candidate
 who timely filed with the Defendant County Clerk a declaration of intent to run as a
 write-in candidate as a Republican in the August 4, 2020 primary election for the
 office of Wayne County Prosecutor”) (emphasis added).
 2
   In Anders’ affidavit that he filed in support of his motion for injunctive relief, he
 said that the Disclosure Statute “makes it a crime for a person like [him] to print and
 distribute anonymous campaign literature.” (Anders Am. Aff. at ¶18, ECF No. 37,
 PageID.436.) By a “person like him,” Anders appears to be referencing a candidate
 for office.

                                           11
Case 4:20-cv-11991-MFL-APP ECF No. 51 filed 08/13/20        PageID.564    Page 12 of 13




 statute does not apply to him,3 then it plainly does not violate his First Amendment

 rights.     Anders’ last-minute argument does not demonstrate that he has any

 likelihood of success on the merits of his challenge to the Disclosure Statute.

                                           V

           Anders has not shown that any of the other injunction factors support

 preliminary relief. He has not shown that he would suffer irreparable injury absent

 an injunction because he has not shown that he will suffer any constitutional injury

 absent an injunction. For the same reason, he has not shown that the public interest

 would be served by the issuance of an injunction or that the balance of harms favors

 the issuance of an injunction.




 3
   At the hearing on Anders’ motion, Anders’ counsel suggested that Anders
 reasonably fears that the Disclosure Statute may be erroneously applied to him even
 though he is not a “candidate.” Anders has a remedy for that fear. A Michigan
 statute allows him to request a declaratory ruling the Michigan Secretary of State
 concerning whether the Disclosure Statute applies to him at this time. See Mich.
 Comp. Laws § 169.215(2). Anders’ counsel is well aware of that remedy. When
 another client of his challenged the Disclosure Statute in this Court in 2016, another
 Judge of this Court held that proceedings in abeyance while the challenger sought a
 ruling from the Secretary of State. See Davis v. Johnson, 2016 WL 8224912, at *1
 (holding all proceedings in abeyance “while Plaintiff Davis proceeds with the formal
 administrative process to request a declaratory ruling from Defendant Secretary
 Johnson, as provided by M.C.L. § 169.215(2)”).
                                          12
Case 4:20-cv-11991-MFL-APP ECF No. 51 filed 08/13/20        PageID.565    Page 13 of 13




                                          VI

       For all of the reasons stated above, Anders has not shown that he is entitled to

 preliminary injunctive relief. Anders may ultimately persuade the Court that the

 Disclosure Statute violates the First Amendment on its face or as applied to him, but

 he has not even come close to making that showing yet. The Court therefore

 DENIES his motion for a temporary restraining order and/or a preliminary

 injunction (ECF No. 5).

       IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE
 Dated: August 13, 2020


        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on August 13, 2020, by electronic means and/or
 ordinary mail.

                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764




                                          13
